DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed February 8, 2022 are acknowledged.
Examiner acknowledges amended claims 2-7.
Examiner acknowledges cancelled claims 1 and 8-13.
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 1, 3-10, 12-14 and 16 under 35 U.S.C. 103 as being unpatentable over Miyauchi et al., U.S. Pre Grant Publication 2011/0165809 is withdrawn due to Applicant’s amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-7 and 14-16 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Miyauchi et al., WO2015/174217 [with Miyauchi et al., U.S. Pre Grant Publication 2017/0152399 used as the English equivalent].
	Regarding claims 2, 4, 14 and 16, Miyauchi ‘399 discloses 12 wet prepregs of a terminally modified polyimide resin stacked wherein the stack is heated at 260 °C for 1 hour [60 minutes] under a pressure condition of 1.3 MPa; then heated to 370 °C under the same pressure conditions for 1 hour [Example 10].  Example 10 refers to Example 8 [0211] wherein the varnish [terminally modified polyimide resin was infiltrated into plain-weave made of carbon fiber.  Paragraph 0039 discloses a solid imide resin composition represented by general formula (3)


    PNG
    media_image1.png
    250
    922
    media_image1.png
    Greyscale

wherein R6 and R7 is a hydrogen atom or a phenyl group with one of R6 and R7 is a phenyl group; R8 and R9 are the same or different and are a divalent aromatic diamine residue; R10 and R11 are the same or different and are a tetravalent aromatic tetracarboxylic acid residue; m and n satisfy relations of m > 1, n > 0, 1 < m+n < 10, and 0.05 < m/(m+n) < 1; and repeating units are optionally arranged in a block sequence or a random sequence [0040].  Paragraph 0071 discloses that the aromatic diamine can include 1,2-diaminobenzene.   Paragraph 0044 discloses a prepreg including the imide resin varnish and fibers into which the varnish is infiltrated.  Paragraph 0046 discloses a fiber reinforced composite material obtained by stacking the imide prepregs and thermally curing the stacked prepregs.  Paragraph 0049 discloses heating the varnish to give a terminally modified imide oligomer component [0125].  Paragraph 0171 discloses a powdery terminal-modified imide oligomer.  

	Regarding claim 3, paragraph 0090 discloses that the varnish is prepared by completely volatilizing the organic solvent [volatile component] [less than 20 wt% of volatile component].

	Regarding claim 4, paragraph 0170 discloses that m = 4.

	Regarding claim 5, paragraph 0109 discloses that the solid imide resin composition has a minimum melt viscosity of 10,000 Pa sec or less [0171].

	Regarding claim 15, paragraph 0127 discloses that the fibers be opened in advance and the resin be infiltrated between single yarns of the carbon fibers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyauchi et al., WO2015/174217 [with Miyauchi et al., U.S. Pre Grant Publication 2017/0152399 used as the English equivalent].

	Miyauchi ‘399, above, remains relied upon for claim 14.

	Miyauchi teaches the claimed invention but fails to teach that the imide oligomer has a melt viscosity at 280 °C of 200 Pa sec to 1,000,000 Pa sec as recited in claim 6.  It is reasonable to presume that the imide oligomer has a melt viscosity of 200 Pa sec to 1,000,000 Pa sec at 280 °C.  Said presumption is based upon Miyauchi’s disclosure of 12 wet prepregs of a terminally modified polyimide resin stacked wherein the stack is heated at 260 °C for 1 hour [60 minutes] under a pressure condition of 1.3 MPa; then heated to 370 °C under the same pressure conditions for 1 hour [Example 10].  Example 10 refers to Example 8 [0211] wherein the varnish [terminally modified polyimide resin was infiltrated into plain-weave made of carbon fiber.  Paragraph 0039 discloses a solid imide resin composition represented by general formula (3)


    PNG
    media_image1.png
    250
    922
    media_image1.png
    Greyscale

wherein R6 and R7 is a hydrogen atom or a phenyl group with one of R6 and R7 is a phenyl group; R8 and R9 are the same or different and are a divalent aromatic diamine residue; R10 and R11 are the same or different and are a tetravalent aromatic tetracarboxylic acid residue; m and n satisfy relations of m > 1, n > 0, 1 < m+n < 10, and 0.05 < m/(m+n) < 1; and repeating units are optionally arranged in a block sequence or a random sequence [0040].  Paragraph 0071 discloses that the aromatic diamine can include 1,2-diaminobenzene.   Paragraph 0044 discloses a prepreg including the imide resin varnish and fibers into which the varnish is infiltrated.  Paragraph 0046 discloses a fiber reinforced composite material obtained by stacking the imide prepregs and thermally curing the stacked prepregs.  Paragraph 0049 discloses heating the varnish to give a terminally modified imide oligomer component [0125].  Paragraph 0171 discloses a powdery terminal-modified imide oligomer.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Miyauchi teaches the claimed invention but fails to teach a polyimide resin which is obtained by curing an imide oligomer has a 5% weight reduction temperature in air of at 520 °C.  It is reasonable to presume that the polyimide resin has a 5% weight reduction temperature in air of at 520 °C.  Said presumption is based upon Miyauchi’s disclosure of 12 wet prepregs of a terminally modified polyimide resin stacked wherein the stack is heated at 260 °C for 1 hour [60 minutes] under a pressure condition of 1.3 MPa; then heated to 370 °C under the same pressure conditions for 1 hour [Example 10].  Example 10 refers to Example 8 [0211] wherein the varnish [terminally modified polyimide resin was infiltrated into plain-weave made of carbon fiber.  Paragraph 0039 discloses a solid imide resin composition represented by general formula (3)


    PNG
    media_image1.png
    250
    922
    media_image1.png
    Greyscale

wherein R6 and R7 is a hydrogen atom or a phenyl group with one of R6 and R7 is a phenyl group; R8 and R9 are the same or different and are a divalent aromatic diamine residue; R10 and R11 are the same or different and are a tetravalent aromatic tetracarboxylic acid residue; m and n satisfy relations of m > 1, n > 0, 1 < m+n < 10, and 0.05 < m/(m+n) < 1; and repeating units are optionally arranged in a block sequence or a random sequence [0040].  Paragraph 0071 discloses that the aromatic diamine can include 1,2-diaminobenzene.   Paragraph 0044 discloses a prepreg including the imide resin varnish and fibers into which the varnish is infiltrated.  Paragraph 0046 discloses a fiber reinforced composite material obtained by stacking the imide prepregs and thermally curing the stacked prepregs.  Paragraph 0049 discloses heating the varnish to give a terminally modified imide oligomer component [0125].  Paragraph 0171 discloses a powdery terminal-modified imide oligomer.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786